Citation Nr: 0401898	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-22 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause 
of the veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
August 1979.  The veteran died in January 1999, and the 
appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision from the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death and DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


FINDINGS OF FACT

1.  The veteran died in January 1999; the January 1999 death 
certificate states that the immediate cause of death was 
probable myocardial infarction and lists no other causes of 
death.  

2.  At the time of the veteran's death in January 1999, 
service connection was in effect for left femur fracture with 
left hip replacement rated as 30 percent disabling, left 
tibial plateau fracture with arthritis rated as 20 percent 
disabling, right tibial plateau fracture rated as 10 percent 
disabling, tinnitus rated as 10 percent disabling, 
postoperative duodenal ulcer rated as 10 percent disabling, 
and left heel stress fracture rated as 0 percent disabling.  

3.  The evidence does not show diagnosis or treatment for 
probable myocardial infarction, or any other heart 
disability, in service or within one year after service.  
4.  The evidence does not include a medical opinion that any 
service-connected disability was a principal or contributory 
cause of death.  

5.  In the ten years immediately preceding the veteran's 
death in January 1999, the only 100 percent rating was for 
service-connected left femur fracture with left hip 
replacement during a 14-month period from September 1997 to 
November 1998 and a combined 100 percent rating for the same 
14-month period.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.312 
(2003).  

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The claims may be adjudicated on the merits because the VA 
fulfilled its duty to assist and inform the appellant in the 
development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The appellant received VA claims folder review and a medical 
opinion in August 2002, and the RO obtained the veteran's 
death certificate and the available service medical records 
and medical records from the identified health care 
providers.  The appellant and her representative filed 
several lay statements with the RO, and the appellant 
provided sworn testimony at a November 1999 regional office 
hearing.  

The RO's November 2002 letter to the veteran, an August 1999 
statement of the case, a December 1999 supplemental statement 
of the case, a January 2002 Board remand, and a July 2003 
supplemental statement of the case informed the appellant of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The appellant was informed 
that it was her responsibility to identify health care 
providers with specificity and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claims.  

Although the RO's November 2002 letter informed the appellant 
that she had a little over 60 days in which to respond, the 
November 2002 letter also informed her that she had up to one 
year to present evidence.  It has been one year and two 
months since the November 2002 notice letter, and during this 
entire time, the appellant and her representative have 
presented evidence that will be considered in this appeal.  
It is obvious that the appellant understood that evidence 
presented more than 60 days after the November 2002 notice 
letter would still be considered.  Therefore, the VA has 
allowed the appellant the appropriate response time as 
mandated in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for cause of the veteran's 
death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was a principal or 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered a principal 
cause of death if it was the immediate or underlying cause of 
death or was etiologically related to the immediate or 
underlying cause of death.  See 38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death if it was not inherently related 
to the principal cause of death but contributed substantially 
or materially to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).  

The Board will consider the appellant's claim under three 
possible theories: 1) direct service connection; 
2) presumptive service connection for chronic disease; and 
3) secondary service connection.  For principal and 
contributory causes of death not service-connected at the 
time of the veteran's death, the appellant has the burden of 
showing that a principal or contributory cause of death was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

1. Direct service connection

First, the Board will consider the possibility of entitlement 
to service connection on a direct basis.  To establish 
entitlement to direct service connection, the appellant must 
show that a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed or 
treated in service, and that a medical professional linked 
the principal or contributory cause of death to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant has shown that a principal cause of death was a 
current disability at the time of the veteran's death.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The January 1999 
death certificate states that the immediate cause of death 
was probable myocardial infarction.  

Direct service connection is not in order because the 
evidence shows no in-service diagnosis or treatment for a 
heart disability and includes no medical opinion that 
probable myocardial infarction, or any heart disability, 
resulted from an event in service.  See Hickson, 12 Vet. App. 
at 253.  Instead, the veteran's heart was normal and he 
denied a history of heart trouble at a January 1972 military 
examination, and his heart and aorta appeared normal in a 
March 1973 chest x-ray.  For all these reasons, direct 
service connection is not established.  

2.  Presumptive service connection for chronic disease

Next, the Board will consider whether presumptive service 
connection for a heart disability as a chronic disease is 
warranted.  To establish presumptive service connection for a 
chronic disease, the appellant must show that the chronic 
disease was a principal or contributory cause of death and 
that the chronic disease manifested to a compensable degree 
within the prescribed time period after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a)).  

As the only cause of death listed on the January 1999 death 
certificate, probable myocardial infarction could possibly 
represent a cardiovascular disease.  38 C.F.R. 
§ 3.309(a),(c).  To warrant presumptive service connection as 
a chronic disease, cardiovascular disease must have 
manifested to a compensable degree within one year after the 
veteran's separation from service.  

The evidence does not show that probable myocardial 
infarction, or any cardiovascular disease, manifested within 
the first year after the veteran's August 1979 separation 
from service.  In service, the veteran's heart was normal and 
he denied a history of heart trouble at a January 1972 
military examination, and his heart and aorta appeared normal 
in a March 1973 chest x-ray.  In the first year after the 
veteran's August 1979 separation from service, the veteran 
regularly visited the VA clinic for treatment of orthopedic 
disabilities but never mentioned heart problems or chest 
pain.  Consistently, a March 1982 VA chest x-ray revealed 
unremarkable cardiovascular structures and no active 
cardiopulmonary disease, and a July 1988 VA heart examination 
revealed regular rate and rhythm without murmurs or gallops.  
It was eleven years after service before a heart disability 
first appeared in the record.  In August 1990, the veteran 
presented at a VA emergency room for treatment of acute 
myocardial infarction.  

The veteran has failed to show continuity of heart 
symptomatology since service, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Because probable myocardial infarction, or any cardiovascular 
disease, cannot be shown to have manifested within the first 
year after the veteran's separation from service, entitlement 
to presumptive service connection for chronic disease must be 
denied.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307(a)(3), 3.309(a).  

3.  Service connection on a secondary basis

The Board will now consider the merits of entitlement to 
secondary service connection.  The appellant felt that 
service-connected disabilities weakened the veteran's health 
in the twenty years since service and rendered him unable to 
withstand the principal cause of death.  To prevail in 
establishing service connection on a secondary basis, the 
appellant must show that a principal or contributory cause of 
death was a current disability at the time of the veteran's 
death and that a medical professional stated that a principal 
or contributory cause of death was proximately due to a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The appellant has clearly shown that a principal cause of 
death was a current disability at the time of the veteran's 
death.  See Brammer, 3 Vet. App. at 225.  The January 1999 
death certificate states that the immediate cause of death 
was probable myocardial infarction and lists no other causes 
of death.  The October 1998 rating decision, which was the 
last rating action before the veteran's death, confirms that 
service connection was in effect only for left femur fracture 
with left hip replacement rated as 30 percent disabling, left 
tibial plateau fracture with arthritis rated as 20 percent 
disabling, right tibial plateau fracture rated as 10 percent 
disabling, tinnitus rated as 10 percent disabling, 
postoperative duodenal ulcer rated as 10 percent disabling, 
and left heel stress fracture rated as 0 percent disabling at 
the time of the veteran's death.  

Secondary service connection is not justified because there 
is no competent medical opinion that service-connected 
orthopedic disabilities, tinnitus, or ulcer caused myocardial 
infarction or any other heart disability.  In August 2002, a 
VA physician reviewed the claims folder and opined that there 
was no relationship between service-connected orthopedic 
disabilities and the myocardial infarction that ultimately 
caused death in January 1999.  In other words, the veteran's 
service-connected left femur fracture with left hip 
replacement, left tibial plateau fracture with arthritis, 
right tibial plateau fracture, and left heel stress fracture 
affected only musculoskeletal functions and did not 
materially affect vital organs or other vital body functions 
or result in such debilitation as to render him incapable of 
resisting death.  See 38 C.F.R. § 3.312(c)(2)-(4).  The 
August 2002 VA physician opined that the probability was 
greater than 50 percent that nonservice-connected alcohol and 
tobacco abuse had caused the veteran's cardiac problems and 
contributed to his death.  Secondary service connection is 
not justified in these circumstances.  

When the weight of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and 
entitlement to service connection for cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1  Vet. App. 49, 54-55 (1990).  


Entitlement to DIC under 38 U.S.C.A. § 1318

VA shall pay benefits, in the same manner as if the veteran's 
death had been service-connected, to the surviving spouse of 
a veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided - (1) the 
disability was continuously rated totally disabling for a 
period of at least ten years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
since the veteran's release from active duty and for a period 
of at least five years immediately preceding death; or 
(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).  


"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. 
§§ 3.22, 4.16.  

Unfortunately, none of the three bases for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 are met.  
Paragraphs (1) and (2) do not apply because the veteran's 
service-connected disabilities were not continuously rated 
100 percent disabling for ten years, or even five years, 
immediately preceding the veteran's death.  Rating decisions 
from January 1980 to October 1998 show that, in the ten years 
immediately preceding the veteran's death in January 1999, 
the only 100 percent rating was for service-connected left 
femur fracture with left hip replacement during a 14-month 
period from September 1997 to November 1998 and a combined 
100 percent rating for the same 14-month period.  Paragraph 
(3) does not apply because the veteran was not a former 
prisoner of war.  

The appellant's claim for DIC under 38 U.S.C.A. § 1318 lacks 
legal merit and must be denied, as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



